Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 4 and 13 recite the approximation “generally circular.”  The approximation is broadly being interpreted as an approximate-circular shape, which includes ovular, however is not being interpreted as a shape configured as polygonal.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Claim 1 recites “a pump casing” in line 2.  Lines 3 and 4 each include an instance of “the casing.”  “Pump” should be inserted before “casing” for consistence with “a plump casing” of line 2.  
Similarly, for claim 10, “a casing” is recited in line 2.  Line 3 however recites “the pump casing.”  Additionally, lines 4-5 includes an instance of “the casing.”  “Pump” should be inserted before “casing” for consistence with “a plump casing” of line 3.  
Similarly, for claim 11, “pump” should be inserted before “casing.”
Compare to other instances of “the pump casing” through the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires: “the pipe is rotated away from the longitudinal axis” and claim 16 requires: “the pipe is configured to be rotated away from a longitudinal axis of the pump.” Paragraph 0069 merely states “pipes 12 and 14 described herein can (sic) rotated away from the vertical centerline, which reduces the overall height of the casing 16, thereby creating a more compact design.”  The intent behind the cited passage cannot be determined.  Also, it isn’t clear what rotation of the pipe is intended to mean.  
Regarding claims 9 and 16 which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim 10 recites the limitation "the discharge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the second impeller" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 11-16 each depend from indefinite claim 10 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. CN 105626543 A (Feng hereinafter).
For independent claim 1, Feng teaches a multistage pump (FIG. 1), comprising: a pump casing 13; a shaft 15 rotatably disposed within the pump casing and having a longitudinal axis; a first impeller 17 disposed within the pump casing at a first position along the shaft; a second impeller disposed within the pump casing at a second position and along the shaft (see FIG. 1); and a pipe 12 detachably attached 
For claim 2, wherein the pipe 12 of Feng is formed separately from the pump casing 13.  Note the schematic bolts in FIG. 1.
For claim 3, wherein the pipe 12 of Feng includes a block flange and is configured to be bolted to the pump casing by the block flange.  Note depiction in FIG. 1 showing bolts passing through flanges of the pipe 12.
For claim 6, wherein the Feng multistage pump has 10 stages, which encompasses 4 stages.  
For independent claim 10, Feng teaches a pipe 12 for a multistage pump (FIG. 1), comprising: a first end having an inlet and configured to be detachably attached to a pump casing 13 at a first position at the discharge of a first impeller 17 disposed within the pump casing; and a second end having an outlet and configured to be detachably attached to the pump casing 13 at a second position at an eye of a second impeller, such that discharge from the first impeller is capable of being conveyed through the pipe from the outlet of the first impeller to the eye of the second impeller.  
For claim 11, wherein the pipe 12 is configured to be formed separately from the pump casing 13.  Note the schematic bolts in FIG. 1.
For claim 12, wherein the first and second ends of the pipe are configured to be bolted to the pump casing.  Note the schematic bolts in FIG. 1.
For claim 14, wherein the pipe is a crossover pipe.  Note the discussion of drainage system 6, thereby indicating a gravitational direction.  

    PNG
    media_image1.png
    485
    796
    media_image1.png
    Greyscale


Claim(s) 1-4, 7-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-190320 A.
For claim 1, JP2015-190320 A teaches a multistage pump (FIG. 1), comprising: a pump casing 4; a shaft 2 rotatably disposed within the pump casing and having a longitudinal axis O; a first impeller 11 disposed within the pump casing at a first position along the shaft; a second impeller 11 disposed within the pump casing at a second position and along the shaft (see FIG. 1); and a pipe 25 (FIG. 5) detachably attached to the pump casing 4 (note schematic bolts), and having an inlet and an outlet, the inlet C1A disposed at the discharge C1 of the first impeller and the outlet C3 disposed at an eye C2A of the second impeller, such that discharge from the first impeller can be conveyed to the eye of the second impeller.  
For claim 2, wherein the pipe 25 of JP2015-190320 A is formed separately from the pump casing 4.  Note translated paragraph 0038.

For claim 4, wherein the pipe has a generally circular internal cross-section (see section P of FIG. 5).  
For claim 7, wherein the pipe 25 is a crossover pipe and the multistage pump includes a cross-under pipe 25 detachably attached to the pump casing.  See FIG. 5 and translated paragraph 0041.
For claim 8, wherein the pipe 25 is a cross-under pipe and the multistage pump includes a crossover pipe 25 detachably attached to the pump casing.  See FIG. 5 and translated paragraph 0041.
For independent claim 10, JP2015-190320 A teaches a pipe 25 for a multistage pump (FIG. 1), comprising: a first end having an inlet C1A and configured to be detachably attached to a pump casing 4 at a first position at the discharge of a first impeller 11 disposed within the pump casing 4; and a second end C3 having an outlet and configured to be detachably attached to the pump casing 4 at a second position at an eye C2 of a second impeller 11, such that discharge from the first impeller is capable of being conveyed through the pipe from the outlet of the first impeller to the eye of the second impeller.  (See FIG. 1 and FIG. 5).
For claim 11, wherein the JP2015-190320 A pipe 25 is configured to be formed separately from the pump casing 4.  Note translated paragraph 0038.
For claim 12, wherein the first and second ends of the JP2015-190320 A pipe 25 are configured to be bolted to the pump casing 4.  Note translated paragraph 0038.
For claim 13, wherein the JP2015-190320 A pipe has a generally circular internal cross-section.  Note the section P in FIG. 5.
For claim 14, wherein the JP2015-190320 A pipe 25 is a crossover pipe.  Note translated paragraph 0041 and FIG. 5.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of World Intellectual Property Organization Patent Publication Number WO 2013/143446 A1.
Feng depicts 10 stages of the pump and not 11 stages.  
Applicant has not disclosed that a multi-stage pump of eleven (11) stages has an advantage, is used for a particular purpose or solves a stated problem.  Furthermore, the multistage pump of World Intellectual Property Organization Patent Publication Number WO 2013/143446 A1 discloses in at least FIG. 1, 2 and 6, a twelve (12) stage pump, which necessarily includes eleven (11) stages, as a prior known stage count of a multi-stage pump.  
Because an eleven stage pump has not been demonstrated to have an advantage, used for a particular purpose or solving a stated problem, and prior known multistage pumps include at least 
	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 109322831 A is cited for showing in at least FIG. 1 a multistage pump with a bolted cross-over pipe 10 connecting the discharge of the first set of impellers to the eye of the second set of impellers.
United States Patent No. 2,339,186 teaches a pipe 28 connected to a multi-stage pump casing 11.  

Examiner Note
	The examiner notes the broad interpretation of the stage counts of claims 5 and 6 where prior art pumps with larger stage counts were used to reject the particular claims.  Amending to limit the stage count to exactly the recited stage count (such as by using a closed-ended transitional phrase) would not be directed to allowable subject matter since it is well-known in the multi-stage pump industry to vary the stage count based on desired pump performance.  The examiner also does not find any other disclosed but unclaimed subject matter directed to allowable subject matter. 


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799